573 F.2d 3
UNITED STATES of America, Plaintiff-Appellant,v.Stanley KINSMAN, Defendant-Appellee.
No. 76-1657.
United States Court of Appeals,Ninth Circuit.
April 6, 1978.

Theodore Wai Wu, Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellant.
Carl E. Stewart (argued), Newport Beach, Cal., for defendant-appellee.
Before BARNES, HUFSTEDLER and GOODWIN, Circuit Judges.

ORDER

1
The Government's petition for rehearing is granted.  The opinion heretofore filed is ordered withdrawn.  Disposition of the Government's petition for rehearing in this case was deferred pending disposition of United States v. Rodriguez-Gastelum, 569 F.2d 482 (9th Cir. en banc 1978).  Upon the authority of Rodriguez-Gastelum, we vacate the order below, and remand the case to the district court for the purpose of the district court's determining the question whether Kinsman waived his right to counsel before he made his inculpatory statements.  The district court may, in its discretion, make appropriate findings and issue its order on the present record, or it may conduct a further evidentiary hearing directed to the issue.


2
Order vacated and cause remanded for further proceedings consistent with the views herein expressed.